EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Previously withdrawn claim 13 is herein cancelled by the Examiner. 

Information Disclosure Statement
The Information Disclosure Statements (IDSs) dated 9/8/2021 are herein reviewed by the Examiner.
Allowable Subject Matter
Claims 1 – 12 and 14 – 18 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1 and 12 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
The claimed invention of claim 1 teaches a method of choosing a message transfer agent (MTA) to deliver a message to a recipient. Claim 1 requires the features of choosing a “sub-space” IP address block from a table of address blocks for an originator of the message by comparing identifying information of the originator, and forwarding the message to a server corresponding to the chosen address block and determining an MTA based on the sub-space address block.
Claim 1 specifically requires choosing a sub-space IP address block from a table of available sub-space IP address blocks for an originator of the at least one message by comparing identification for the originator with the table of available sub-space IP address blocks, wherein the table of available sub-space IP address blocks is indexed by originator identification information, and wherein the sub-space IP address block corresponds to a server of the originator; forwarding the processed at least one message to an SMTP service executing at the server corresponding to the sub-space IP address block. The prior art fails to teach, suggest, or render obvious the aforementioned features of claim 1 and therefore is silent in teaching these features. As such, Claim 1 is allowable.
Glasser et al. (US 2012/0324580 A1), hereinafter “Glasser”, teaches sending an email from a network source to a recipient via an MTA selected based upon level of trust (Glasser Paragraph [011]), wherein a database lookup is performed for incoming email packets and comparing a network source address of the packets to a trust level to determine an MTA to be the sender of the message (Glasser Paragraph [0031]). Where Glasser further teaches an MTA being implemented by a server and used to deliver messages to the recipient based upon the corresponding trust level (Glasser Paragraphs [0034] and [0040]). Glasser fails to teach choosing a sub-space IP address block from a table of available sub-space IP address blocks for an originator of the at least one message by comparing identification for the originator with the table of available sub-space IP address blocks, wherein the table of available sub-space IP address blocks is indexed by originator identification information, and wherein the sub-space IP address block corresponds to a server of the originator; forwarding the processed at least one message to an SMTP service executing at the server corresponding to the sub-space IP address block.
Brown, Jr. et al. (US 2005/0188028 A1), hereinafter “Brown”, teaches delivering emails from an originator to a recipient using MTAs (Brown Paragraph [0033]). Brown further teaches using recipient IP address to determine a level of trust (Brown Paragraph [0036]), and delivering emails via the MTAs based upon the recipients IP address (Brown Paragraph [0034]). Brown fails to remedy the deficiencies of Glasser and further fails to teach or suggest choosing a sub-space IP address block from a table of available sub-space IP address blocks for an originator of the at least one message by comparing identification for the originator with the table of available sub-space IP address blocks, wherein the table of available sub-space IP address blocks is indexed by originator identification information, and wherein the sub-space IP address block corresponds to a server of the originator; forwarding the processed at least one message to an SMTP service executing at the server corresponding to the sub-space IP address block.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                         /Backhean Tiv/Primary Examiner, Art Unit 2459